Citation Nr: 1314107	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  06-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for denervated abdominal wall muscles with eventration and skin numbness due to treatment at a Department of Veterans Affairs medical facility in July 2002.

2.  Entitlement to an effective date earlier than May 11, 2004, for the grant of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for neurogenic bowel and bladder and for skin numbness of the sacral, anal and perianal regions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant, who is a physician, served in the United States Public Health Service from July 1963 to June 1974.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2010, a Board hearing was held at the RO before the undersigned who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in July 2011.  The case has now been returned to the Board for appellate review.

In December 2010, and in November 2012, respectively, the Board requested independent and VHA medical expert opinions.  The requested opinions were rendered in April 2011, and January 2013.  

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does not currently contain any evidence pertinent to the claims that is not already included in the paper claims files.

Finally, the appellant's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for neurogenic bowel and bladder and for skin numbness of the sacral, anal and perianal regions was granted in a rating decision issued in April 2006.  The appellant was notified of that grant in a letter sent by the RO to him in June 2006.  That same month, the appellant submitted a Notice of Disagreement (NOD) as to the assigned effective date of May 11, 2004.  While a July 2009 deferred rating action referenced that NOD, the claims file does not contain any Statement of the Case (SOC) issued in response to the appellant's NOD received by the RO in June 2006.  The Board must therefore remand the earlier effective date claim for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  That issue is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant, a retired surgeon, underwent a procedure to remove a left chest wall lipoma under local anesthesia on July 3, 2002.

2.  The procedure was unsuccessful and a second successful procedure was performed on July 10, 2002.

3.  The appellant incurred costal nerve denervation in the distribution area of the ninth thoracic nerve with sensory loss and denervation atrophy of intercostal musculature as a result of one or both of those July 2002 procedures.

4.  The aggregate evidence of record is in relative equipoise as to whether the appellant's costal nerve denervation in the distribution area of the ninth thoracic nerve with sensory loss and denervation atrophy of intercostal musculature is due to VA negligence, lack of proper skill, or similar instance of fault on the part of VA in furnishing medical treatment.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of Title 38, Section 1151, United States Code, for costal nerve denervation in the distribution area of the ninth thoracic nerve with sensory loss and denervation atrophy of intercostal musculature is warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, § 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  In this case, the Board is granting in full the benefits (compensation under the provisions of 38 U.S.C.A. § 1151) sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the granting of the 38 U.S.C.A. § 1151 claim, such error was harmless and will not be further discussed.

II.  Merits of the claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for numbness and eventration of his left chest wall that were caused by VA surgical procedures to remove a lipoma.  He testified at his June 2010 Travel Board hearing that he was a physician and that he had been a general surgeon and a heart/lung surgeon.  He stated that he currently was experiencing numbness and an out pouching (eventration) of his left chest wall.  In various written statements of record, the appellant indicated that he was aware of what was happening during the procedures because a local anesthesia was used.  He said that the first procedure involved unusual tugging and pulling that he felt and small fragments of subcutaneous fatty tissue were removed with hemostats after unsuccessful deeper probing for the lipoma occurred.  The appellant contends that it was this probing that divided the intercostal nerve and probably the artery.   

Generally, under the provisions of 38 U.S.C.A. § 1151, where any veteran shall have suffered an injury as a result of hospitalization, medical or surgical treatment or examination, and such injury or aggravation results in additional disability to the veteran, disability compensation shall be awarded in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151 requires that the claimed additional disability be "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  See also 38 C.F.R. § 3.361.  In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  

Review of the medical evidence of record reveals that the appellant presented to a VA medical facility with a chief complaint of a left chest wall lesion on July 3, 2002.  He underwent a surgical procedure to remove the lesion.  The associated surgical report states that a three-centimeter incision was made over the left lateral chest wall below the nipple over the site of his chest wall mass.  The report indicated that a small fatty lipoma was encountered and removed intact.  However, the associated surgical pathology report noted the receipt of four fatty soft tissue fragments.  The fragments were described as adult adipose tissue consistent with lipoma.  

However, it was subsequently discovered that the lipoma had not been removed and was still present.  The appellant therefore underwent another procedure at a VA facility on July 10, 2002.  This time the lipoma was successfully removed.  The lipoma was described as measuring 5 x 3 x 1.5 centimeters.  The associated surgical pathology report indicated that the tissue was received in two parts and that it was consistent with a lipoma.  

A VA plastic surgery consultation note (dated August 22, 2002) indicates that the operative sites were healing well and that the appellant reported having some paresthesias just distal to the operative field.  He was reassured that sensation might return within four to eight weeks.  

The appellant underwent a VA examination in March 2006.  He stated that he still had numbness and bulging out when standing up and breathing.  He described the numbness as a twinge sensation, but with no reports of pain.  The examiner noted no objective evidence of muscle pain, no flare-ups, and no functional limitation.  

The Board thereafter obtained an independent medical expert opinion in April 2011.  The expert noted that the record did not show evidence of a deep dissection below the level of the muscles or into the muscles.  The physician described the post-surgical numbness as frequently seen near surgical wounds and noted that nothing in the reports suggested that there was a nerve injury.  The expert stated that small cutaneous nerve damage is expected in cases where a surgical incision is made and that these local paresthesias result from cutting nerves that are often not even visible to the naked eye.  The expert concluded that there was no evidence of negligence or carelessness, lack of proper skill or error in judgment on the part of VA or the surgeons involved.  The Board notes that none of the informed consent documents of record indicate that such cutaneous nerve damage was a possible complication.

The appellant was afforded a VA examination in September 2011.  The examiner reviewed the claims file and noted the August 2002 follow-up treatment report which indicated that the appellant's operative site was healing well, with no complaints.  The examiner stated that sensory testing was intact and there was no objective evidence of pain on examination or hernia or eventration.  The examiner further stated that the appellant's left lateral abdominal/thoracic area lipoma was resolved status post excision with no functional limitations.  

The examiner later provided an addendum opinion (in July 2012) and opined that the appellant did not have an additional disability as a result of the lipoma excision in 2002.  However, the opposite conclusion was provided by a private neurologist who opined (in a September 2012 letter) that the appellant did have additional disability as a result of the lipoma removal.

The Board obtained another medical opinion from a surgeon in January 2013.  The VHA expert stated that there was a lack of documentation, particularly in relation to the July 3rd procedure, that made it difficult to render an opinion with certainty.  The physician noted that there was no mention of muscle fibers in either surgical pathology report that would demonstrate muscle involvement, but also stated that small cutaneous branches of the intercostals nerve could have been damaged as a result of the lipoma removal and this would account for the area of numbness separate from the incision site.  However, the VHA expert also stated that injury to these nerve fibers would be an anticipated complication from making surgical incisions and would not be considered negligent.  

But, the VHA physician also stated that the initial surgery was not successful and that the failure to account for the movement of the lipoma with patient positioning and the failure to remove the lesion at the first operation did constitute an error of proper skill and lack of judgment.  On the other hand, the surgeon concluded that the possible damage to the superficial cutaneous nerves may have been unavoidable.  

Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  In this case, the appellant was a surgeon for many years and therefore does have relevant medical expertise.

The negative medical opinions of record are counterbalanced by the appellant's opinion and by the opinion of a private neurologist.  A May 2011 letter from the neurologist states that the appellant appeared to have had a costal nerve injury of approximately T9 and that the incision site for the removal of the lipoma was certainly within the area of interest.  The neurologist opined that it was more likely than not that the nerve and/or its blood supply was damaged during the procedure.  A subsequent letter dated that same month, indicated that the neurologist thought that the temporal association between the nerve damage and the surgical procedures was certainly enough to consider them causative.  The neurologist also noted the existence of some atrophy in the abdominal obliques.  In a September 2012 letter, the neurologist stated that the denervation sensory loss extended from the bottom of the chest to the abdomen.  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 51.  In this regard, it is the policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

In this case, further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Here, the Board is of the opinion that this point has been attained.  

Therefore, based on the totality of the evidence of record, the Board finds that evidence for and against the appellant's 38 U.S.C.A. § 1151 claim is at least in approximate balance on the question of whether the currently diagnosed costal nerve denervation in the distribution area of the ninth thoracic nerve with sensory loss and denervation atrophy of intercostal musculature is causally related to the July 2002 lipoma removal in a VA facility.  In other words, the Board finds that full consideration of the material evidence of record presents a reasonable doubt that the appellant's costal nerve denervation in the distribution area of the ninth thoracic nerve with sensory loss and denervation atrophy of intercostal musculature was due, at least in part, to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in the performance of the lipoma removal in July 2002.  Accordingly, resolving the benefit of the doubt in favor of the appellant, the Board finds that an award of benefits under 38 U.S.C.A. § 1151 is warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for costal nerve denervation in the distribution area of the ninth thoracic nerve with sensory loss and denervation atrophy of intercostal musculature based on medical care rendered at a VA facility in July 2002, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Turning to the appellant's claim of entitlement to an effective date earlier than May 11, 2004, for the grants of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for neurogenic bowel and bladder and for skin numbness of the sacral, anal and perianal regions, the appellant submitted a timely NOD, in June 2006, in which he expressed disagreement with the RO's April 2006 assignment of an effective date of May 11, 2004 for grants of § 1151 benefits for neurogenic bowel and bladder and for skin numbness of the sacral, anal and perianal regions.  Because the RO did not subsequently issue an SOC addressing that issue, the Board must remand that issue to the RO for issuance of an SOC in relation to the April 2006 rating decision.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Re-examine the claim for an effective date earlier than May 11, 2004, for the grants of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for neurogenic bowel and bladder and for skin numbness of the sacral, anal and perianal regions.  After accomplishing any required additional development, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the withdrawal of the NOD.

3.  If, and only if, the appellant files a timely Substantive Appeal as to the earlier effective date claim, return that issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


